Citation Nr: 1507399	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-06 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to an initial, compensable rating for pseudofolliculitis barbae.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1994 to January 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision in which the RO denied service connection for a left knee disorder and a right shoulder disorder, and a November 2010 rating decision in which the RO granted service connection for pseudofolliculitis barbae and assigned an initial 0 percent ( noncompensable) rating, effective December 17, 2008.

Regarding the Veteran's claims for his right shoulder and left knee, the Veteran filed a notice of disagreement in December 2008.  The RO issued a statement of the case (SOC) in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

Regarding the Veteran's claim for an initial, compensable rating for pseudofolliculitis barbae, the Veteran filed a notice of disagreement in March 2011.  The RO issued a SOC in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012.

In January 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The  Board notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.

The Board's disposition of the claims for an initial, compensable rating for pseudofolliculitis barbae and for service connection for a right shoulder disorder is set forth below.  The claim for service connection for a left knee disorder is addressed in the remand following the order; that matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In a May 2014 letter and during the January 2015 Board hearing, prior to the promulgation of a decision on the appeal, the Veteran stated that he wished to withdraw from appeal the claims for an initial, compensable rating for pseudofolliculitis barbae and for  service connection for a right shoulder disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claims for an initial, compensable rating for pseudofolliculitis barbae and for service connection for a right shoulder disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing or on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2014).  The withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a May 2014 letter, and as confirmed during the January 2015 hearing, the Veteran withdrew from appeal the claims for an initial, compensable rating for pseudofolliculitis barbae and for  service connection for a right shoulder disorder.  Thus, there remains no allegation of errors of fact or law for appellate consideration with regard to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they must be dismissed.


ORDER

The appeal as to the claims for  to an initial, compensable rating for pseudofolliculitis barbae and for  service connection for a right shoulder disorder is dismissed.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the claim for service connection for a left knee disorder is warranted.

The Veteran alleges that he has a  current left knee disorder  related to an injury he sustained while playing football in service.  The Veteran's service treatment records confirm that he was seen multiple times for complaints of left knee pain beginning in October 1996.

In February 2013, the Veteran was afforded a VA examination to assess the nature and etiology of his left knee disorder.  After examining the Veteran, the VA examiner diagnosed  left knee strain.  The VA examiner reviewed and discussed the Veteran's relevant history and noted his lay statements.  The examiner stated that, contrary to the Veteran's assertion, there was no evidence in the claims file of degenerative joint disease.  As to the etiology of the Veteran's left knee strain , the examiner noted that the Veteran was also seen in service for a left knee strain.  The examiner, however, highlighted the fact that from that point onward, the Veteran's claims file was silent for any left knee complaints or treatment.  The examiner concluded that the Veteran's left knee disorder was less likely than  not caused by or a result of the left knee condition he had while in service.

In July 2013, the Veteran submitted private medical records showing left knee diagnoses of lateral meniscus tear, osteoarthritis of the knee, and a knee sprain following an MRI.  In those records, the private physician indicated that the Veteran's condition had its onset in service and had progressively gotten worsened.

In April 2014, the AOJ sought further opinion  from the  prior VA examiner based on claims file review,  to specifically include consideration of the private medical records submitted by the Veteran in July 2013.  After reviewing the Veteran's claims file, VA treatment records, and the private medical records, the VA examiner stated that the available post-service medical evidence of record was silent for a left knee condition until 2013 when the Veteran sought treatment from a private physician.  The examiner opined that it was unlikely that the Veteran suffered from a knee disorder for sixteen or seventeen years, but did not seek medical treatment.  The examiner concluded that the Veteran's left knee disorder was less likely as not caused by or a result of the left knee strain he had in service, and that the cause of the Veteran's current condition was, therefore, unknown.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because VA undertook to provide a medical opinion for the claim currently on appeal, the Board must ensure that the opinion is adequate in order to render a fully informed decision.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In this case, the February 2013 VA examiner's opinion and the subsequent April 2014 addendum opinion are inadequate because, while the opinions were based on a review of the Veteran's in-service and post-service treatment records, the examiner did not clearly consider all relevant evidence in rendering the opinions-particularly, the Veteran's assertions as to the continuity of symptoms since service and other assertions.  Instead, the examiner appears to have relied only upon a lack of treatment until 2013 to provide the negative opinion.  In this regard, the Board notes that VA treatment records note a history of degenerative joint disease of the left knee in December 2010.  In addition, during the Board hearing,  the Veteran alleged that his knee had continuously him bothered from the time of the injury in 1996 through the remaining three years of service, and continuously since service.  In response to the lack of post-service treatment, the Veteran indicated that he was unaware that he could receive treatment for his left knee from the VA until 2007, and that is why there are no treatment records for his left knee immediately following service.  However, as mentioned above, neither VA opinion explicitly addressed the Veteran's lay statements regarding onset and continuity of symptomatology for his current left knee disorder.

Based on the foregoing, the Board finds that the opinions provided by the February 2013 examiner are inadequate, and that a further medical opinion addressing the medical nexus, if any, between any current left knee disorder and service, to specifically include consideration of the Veteran's statements regarding continuity of symptomatology, is warranted.  The AOJ should, if possible, obtain an addendum opinion from the individual who conducted the previous examination.  If the prior examiner is not available, the AOJ should obtain an opinion, based on a review of the claims file, from another appropriate physician.  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent medical professional.

Prior to arranging to obtain further medical opinion in this appeal, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include outstanding VA treatment records.  Notably, as VA treatment records dated through September 2013 have been associated with the claims file, the AOJ should obtain records of VA treatment since that date.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since  September 2013.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to  obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the February 2013 VA examiner.  If the examiner who provided the February 2013 opinion is unavailable, the opinion should be obtained by another appropriate physician, based on claims file review (if appropriate).  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/report must reflect full consideration of the Veteran's documented medical history and assertions.

Following a review of the claims file, for each diagnosed left knee disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise  medically related to in-service injury or disease-to particularly include the injury the Veteran sustained during a football game in October 1996 and documented complaints of shoulder pain thereafter.

In providing each requested opinion, the examiner must consider and address all medical evidence and lay assertions-to include the Veteran's assertions as to the occurrence of an in-service injury, and  as to continuity of left knee symptoms in and since service (which he is competent to assert).  

The examiner must provide complete, clearly-stated rationale for the conclusions reached, whether favorable or unfavorable, citing to specific evidence of record, as warranted.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above actions, and any other notification or development action deemed warranted, adjudicate the claim for service connection for a back disorder, on the merits, in light of all pertinent evidence (to include all evidence received since the last adjudication of the claim in the October 2012 statement of the case) and legal authority.  

7.  If the claim remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him  the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


